Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Action filed by Applicant on 11/24/2020.
Claims 1-7 have been allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 has been considered by the examiner.
Response to Arguments
Double Patenting:
On page 4 of Applicant’s Remarks, filed on 11/24/2020, Applicant states that “Claims 1-7 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of co-pending U.S. Application No. 16/333,869 (US 2019/0204393) respectively. Applicant has submitted a Terminal Disclaimer to overcome the double patenting rejection”. After verifying that the Terminal Disclaimer had been accepted, the nonstatutory double patenting rejection has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 11/24/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/333,869 (US 2019/0204393) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Please see Office Action filed on 08/31/2020 for Reasons for Allowance regarding claim 1.
Claims 2-7 are also allowed as they further limit allowed claim 1.
The closest prior art references that were found based on an updated search.
Nakashima et al. US 2013/0314095 - Apparatus for determining degradation of e.g. lithium ion battery, determines whether battery packs are degraded based on difference of electric current values of battery packs during discharging or charging period.
Morikawa et al. US 2016/0185238 - System for controlling battery e.g. lithium ion battery of hybrid vehicle (HEV), has time ratio calculation unit that calculates time ratio when effective value of current exceeded preset allowance in preset regulation time.
Igarashi et al. US 2015/0346285 - Apparatus for determining degradation degree of secondary battery, has electricity accumulation capacity calculation unit that calculates electricity accumulation capacity by calculating difference of amount of electrical storages.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1-7 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867